         Case 1:18-cv-03947-TCB Document 6 Filed 10/17/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


WANDA HEARD BRONER,                 :
                                    :
           Plaintiff,               :
                                    :                  CIVIL ACTION NO.
      vs.                           :
                                    :                  1:18-CV-3947-TCB
CITY OF FOREST PARK, GEORGIA, et al :
                                    :
           Defendants               :


                                      JUDGMENT

      The court, Honorable Timothy C. Batten, Sr., United States District Judge, by order

of October 17, 2018, having dismissed this action pursuant to 28 U.S.C §1915(e), it is

      Ordered and Adjudged that the plaintiff takes nothing and the action be, and the

same hereby is dismissed.

      Dated at Atlanta, Georgia, this 171th day of October, 2018.

                                                       James N. Hatten, Clerk

                                                       By: s/Robin Harlan
                                                       Deputy Clerk


Prepared, Filed, and Entered
in the Clerk's Office
October 17, 2018
James N. Hatten, Clerk

By: s/Robin Harlan
  Deputy Clerk
